UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 23, 2017 GYRODYNE, LLC (Exact name of Registrant as Specified in its Charter) New York 001-37547 46-3838291 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) ONE FLOWERFIELD SUITE 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07. Submission of Matters to a Vote of Security Holders. On June 23, 2017, Gyrodyne, LLC held its annual meeting of shareholders (the “Annual Meeting”) in St. James, New York. The following is a summary of the voting results for each proposal presented at the Annual Meeting. 1. Proposal No . 1 : Gyrodyne’s shareholders approved the re-election of two directors, Philip F. Palmedo and Nader G.M. Salour, as set forth below: DIRECTOR FOR WITHHOLD BROKER NON-VOTE Philip F. Palmedo Nader G.M. Salour 2. Proposal No. 2 : Gyrodyne’s shareholders approved, in a non-binding advisory vote, the compensation payable to Gyrodyne’s named executive officers, as set forth below; FOR AGAINST ABSTAIN BROKER NON-VOTE 3. Proposal No 3 : Gyrodyne’s shareholders ratified the appointment of Baker Tilly Virchow Krause LLP as our independent public accounting firm for the 2017 fiscal year; FOR AGAINST ABSTAIN Item 7.01. Regulation FD Disclosure Gary Fitlin, the President and Chief Executive Officer of Gyrodyne, presented remarks at Gyrodyne’s 20017 shareholders meeting. The text of those remarks is attached hereto as Exhibit 99.1, which is incorporated herein by reference. The information furnished pursuant to Item 7.01, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Securities Exchange Act of 1934. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: 99.1 CEO Remarks. Forward-Looking Statement Safe Harbor The statements made in this report that are not historical facts constitute "forward-looking information" within the meaning of the Private Securities Litigation Reform Act of 1995, and Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology such as "may," "will," "anticipates," "expects," "projects," "estimates," "believes," "seeks," "could," "should," or "continue," the negative thereof, other variations or comparable terminology as well as statements regarding the evaluation of strategic alternatives. Important factors, including certain risks and uncertainties, with respect to such forward-looking statements that could cause actual results to differ materially from those reflected in such forward-looking statements include, but are not limited to, risks and uncertainties relating to the plan of liquidation, the risk that the proceeds from the sale of Gyrodyne, LLC's assets may be substantially below Gyrodyne, LLC's estimates, the risk that the proceeds from the sale of our assets may not be sufficient to satisfy Gyrodyne, LLC's obligations to its current and future creditors, and other unforeseeable expenses related to the proposed liquidation, the tax treatment of condemnation proceeds, the effect of economic and business conditions, including risks inherent in the real estate markets of Suffolk and Westchester Counties in New York, risks and uncertainties relating to seeking entitlements for Gyrodyne, LLC's undeveloped property in St. James and Cortlandt Manor, New York and other risks detailed from time to time in Gyrodyne, LLC's SEC reports. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GYRODYNE, LLC By: /s/ Gary Fitlin Gary Fitlin President and Chief Executive Officer Date:June 23, 2017
